Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 8-11 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 2, 4-6, 7, & 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's argument filed 9/13/2021 regarding claim 13 has been fully considered but it is not persuasive.
The applicant argues “The Office action rejects claim 13 with reference to controller interface 306 of Figure 4, reproduced below. Controller interface 306 receives a clock signal from a PLL 308 on a hub device 112, not from a "memory device" as claimed. We know that controller interface 306 does not receive a shared reference signal from a memory device because the memory interface 302 sends a clock signal mem_clock 312 to a memory device. Claim 13 distinguish Ferraiolo's Figure 4 at least 
“The controller interface 306 communicates with downstream memory modules 110 via a downstream_drv 314 (to drive data and commands downstream) and a downstream_rcv 316 (to receive data). In addition, the controller interface 306 communicates with upstream memory modules 110 via an upstream_rcv 318.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 7 & 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kajimura PG Pub US 2010/0312981 A1.


Regarding claim 7, Kajimura discloses:
A controller data interface to transmit write data to a memory device (memory interface 132);
a clock-alignment circuit to generate a clock signal responsive to a timing reference from a memory device (each of the separate memory interfaces inputs and outputs data using a second clock signal obtained by delaying the first clock signal, the access timing is a phase difference between the first clock signal and the second clock signal [0029]); and 
an interface (memory controller 13) coupled to the clock-alignment circuit, the interface to transmit at least one of a memory-device command and write data to the memory device timed to the clock signal (it is preferable that the external memories are clock synchronized memories each of which performs input and output operations synchronized to a first clock signal [0029]).

Regarding claim 12 the limitations of this claim have been noted in the rejection of claim 7. Kajimura also discloses:
wherein the memory device includes a memory core (For example, Double Data Rate Synchronous DRAM (DDR SDRAM) is used for the external memories 2A to 2D illustrated in FIG. 1 [0098]).


Claims 13-16, & 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ferraiolo et al. PG Pub US 2007/0101086 A1 [hereinafter Ferraiolo].

Regarding claim 13, Ferraiolo discloses: 
a memory-controller physical interface having: a first clock-management circuit to receive a first shared reference signal of a first frequency from a first memory device (FIG. 3 depicts an exemplary hub device 112 using m:n clocking with a forwarded controller interface bus clock reference 322 as the reference oscillator clock. The hub device 112 includes a clock domain crossing function 304 [0019]); and 
a first domain-crossing circuit coupled to the first clock-management circuit, the first domain-crossing circuit to retime first data signals from a controller time domain to a first memory time domain based on the first shared reference signal and transmit the retimed first data signals to the first memory device (The hub device 112 includes a clock domain crossing function 304, a memory interface 302, a controller interface 306, and a phased lock loop (PLL) 308 (also referred to herein as a clock derivation mechanism because it may be implemented in other manners including software and/or hardware). The memory interface 302 sends data to and receives data from memory devices 108 on the memory module 110 via a mem_data bus 310 operating at `2*Y` Mbps and clocked by a memory_clock 312 with a frequency of `Y` MHz. The controller interface 306 communicates with downstream memory modules 110 via a downstream_drv 314 (to drive data and commands downstream) and a downstream_rcv 316 (to receive data). In addition, the controller interface 306 communicates with upstream memory modules 110 or the controller 102 (if there are no upstream memory modules 110) 110 via an upstream_rcv 318 (to receive data and commands) and an upstream_drv 320 (to drive data and commands upstream) [0019]).

Regarding claim 14 the limitations of this claim have been noted in the rejection of claim 13. Ferraiolo also discloses:
the memory-controller physical interface further comprising: a second clock-management circuit to receive a second shared reference signal of a second frequency from a second memory device; and a second domain-crossing circuit coupled to the second clock-management circuit, the second domain-crossing circuit to retime second data signals from the controller time domain to a second memory time domain based on the second shared reference signal and transmit the retimed second data signals to the second memory device (FIG. 4 depicts an exemplary hub device using m:n clocking with a separately distributed reference clock 402 input to the PLL 308 as the reference oscillator clock. Main memory systems that use a separately distributed reference clock 402 can also use `m:n` clocking. In this case, the frequency of the incoming reference clock 402 must be an integer multiple of the frequency of the base clock (e.g., 133 MHz). [0022] Note that this claim fails to disclose if the second timing reference is received by the same memory device or a different memory device. Ferraiolo discloses multiple memory devices receiving multiple different reference signals).


further comprising controller logic coupled to the memory-controller physical interface, the controller logic to schedule transmission of the retimed first data signals to the first memory device and the retimed second data signals to the second memory device (The memory interface 302 sends data to and receives data from memory devices 108 on the memory module 110 via a mem_data bus 310 operating at `2*Y` Mbps and clocked by a memory_clock 312 with a frequency of `Y` MHz [0019]).

Regarding claim 16 the limitations of this claim have been noted in the rejection of claim 13. Ferraiolo also discloses:
further comprising the first memory device (memory module 110, Fig. 1).

Regarding claim 18 the limitations of this claim have been noted in the rejection of claim 16. Ferraiolo also discloses:
further comprising a memory core to store first data expressed by the first data signals (MEM Dev 108, Fig. 1).

Regarding claim 19 the limitations of this claim have been noted in the rejection of claim 18. Ferraiolo also discloses:
wherein the first memory device includes the memory core (MEM Dev 108, Fig. 1).

Regarding claim 20 the limitations of this claim have been noted in the rejection of claim 19. Ferraiolo also discloses:
wherein the first memory device comprises an integrated circuit integrating the memory core (HUB 112 is integrated into memory module 110).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 & 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kajimura in view of Ferraiolo.

Regarding claim 2, Kajimura discloses:
(the external memories are clock synchronized memories each of which performs input and output operations synchronized to a first clock signal [0029]); 
extracting timing information from the timing reference (the memory access timing adjustment device according to claim 1, further includes a pattern generating circuit which generates specific pattern data, in which the control unit is configured to place a load on the external memories by causing at least one separate memory interface connected to at least one external memory other than the selected external memory to transmit the specific pattern data to the at least one external memory [0029]); and 
coordinating the memory write operation communicating the data to the memory device based on the timing information extracted from the timing reference (When reading data from the external memories 2A to 2D, data is output from the external memories 2A to 2D with the same phase as the data strobe [0098]).
It is noted that Kajimura failed to explicitly disclose that the memory core which writes to the memory device is located on the memory device. However, Ferraiolo shows that a memory hub which can perform the timing operations can be located on the memory device [Fig. 3].
The systems of Kajimura and Ferraiolo are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”


Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 2. Ferraiolo also discloses:
receiving a second timing reference from a second memory device; extracting second timing information from the second timing reference; and coordinating a second memory operation communicating second data to the second memory device based on the second timing information extracted from the second timing reference (FIG. 4 depicts an exemplary hub device using m:n clocking with a separately distributed reference clock 402 input to the PLL 308 as the reference oscillator clock. Main memory systems that use a separately distributed reference clock 402 can also use `m:n` clocking. In this case, the frequency of the incoming reference clock 402 must be an integer multiple of the frequency of the base clock (e.g., 133 MHz). [0022] Note that this claim fails to disclose if the second timing reference is received by the same memory device or a different memory device. Ferraiolo discloses multiple memory devices receiving multiple different reference signals).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 4. Ferraiolo also discloses:
(Fig. 4 depicts multiple memory devices receiving multiple requests).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 2. Ferraiolo also discloses:
wherein coordinating the memory operation comprises receiving that the data timed to a clock signal, retiming the data responsive to the timing information, and transmitting the retimed data to the memory device ([0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.